DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's remarks filed on January 6, 2021 indicate that claim 10 has been cancelled, and the subject matter from claim 10 has been placed into claims 1, 13, and 17.  However, there is no amendment to the claims filed on the date as indicated by the Applicant.  The Examiner is considering claims 1-20 for prosecution purposes.
The Applicant’s comments with respect to claim 13 that is not to be interpreted under 35 U.S.C. 112 (f) are noted.
The Applicant’s comments with respect to the Tormasov patent is not prior art under 35 U.S.C. 102(b)(2)(C) under common ownership are noted, the previous grounds of the rejection are hereby withdrawn by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 13, and 17, it was not found to be taught in the prior art of generating a data block that contains at least one of received one or more hashes associated with media content and a timestamp associated with the media content, the data block being generated by hashing a hash corresponding to a previous data block of the distributed ledger together with the at least one hash, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson, US 2021/0075623 is relied upon for disclosing of each subsequent block of a blockchain includes the data, hash of the block’s contents, and the hash of the previous block in the blockchain, wherein a newly created block is broadcasted, see paragraph 0041.
Daniel et al, US 2020/0295941 is relied upon for disclosing of broadcasting a new current state of blockchain data, as recited in claim 1.
Wilson et al, US 2016/0292680 is relied upon for disclosing of optionally storing partial copies of a blockchain, see paragraph 0036.  The teachings additionally disclose of hashing blocks in a blockchain, which includes timestamp data, see paragraph 0041.
Li et al, U.S. Patent 10,880,105 discloses of a blockchain structure that includes hashing, timestamp data, see column 5, lines 53-56.  The teachings further disclose of the storing of copies of portions of a blockchain, see column 8, lines 9-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431